People v Smith (2015 NY Slip Op 09703)





People v Smith


2015 NY Slip Op 09703


Decided on December 30, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-02339
 (Ind. No. 1341-12)

[*1]The People of the State of New York, respondent,
vMatthew R. Smith, also known as Kasiin Ali Bey, appellant.


Matthew R. Smith, Bay Shore, NY, appellant pro se.
Thomas J. Spota, District Attorney, Riverhead, NY (Lauren Tan of counsel), for respondent.
 Robert C. Mitchell, Riverhead, NY (Adrienne Wallace of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 17, 2015 (People v Smith, 129 AD3d 997), affirming a judgment of the Supreme Court, Suffolk County, rendered February 8, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., COHEN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court